Case 3:18-cv-00103-WQH-NLS Document 45 Filed 11/08/18 PageID.521 Page 1 of 3



   1 CHRISTOPHER CELENTINO (131688)
     christopher.celentino@dinsmore.com
   2 MONICA Y. FIERNAI\IDEZ(302509)
     monica.hernandez@dinsmore.com
   3 DINSMORE & SITOHL LLP
     655 West Broadway, Suite 800
   4 San Die o, CA 92101
     Ph:(619 400-0500
   5 Fx:(619 400-0501
  6 Attorneys for Defendant
    BMW OF NORTH AMERICA,LLC
  7
  8                       UNITED STATES DISTRICT COURT
  9                     SOUTHERN DISTRICT OF CALIFORNIA
  10
  11   MICHAEL JENSEN,                            Case No. 3:18-CV-00103-WQH-NLS
  12
                            Plaintiff,            NOTICE OF EXPARTE
  13                                              APPLICATION AND EXPARTE
       v.                                         APPLICATION BY DEFENDANT
  14
                                                  BMW OF NORTH AMERICA,LLC
 15 BMW OF NORTH AMERICA,LLC;                     TO CONTINUE DEADLINE FOR
    and DOES 1 through 10, inclusive,             JOINT MOTION FOR
 16
                                                  DETERMINATION OF
 17                         Defendants.           DISCOVERY DISPUTE
 18
                                                  District Judge: Hon. W. Q. Hayes
 19                                               Magistrate Judge: Hon. N. L. Stormes
 20
 21         TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
 22         PLEASE TAKE NOTICE that pursuant to Local Rule 7.1 and Honorable
 23 Nita L. Stormes's Civil Case Procedures II and III, Defendant BMW of North
 24 America, LLC("BMW NA"), by and through its counsel of record, hereby applies
 25 to this Court for an order continuing the deadline for joint motion for determination
 26 of discovery dispute from November 13, 2018,to December 13, 2018.
 27 ///
 28 ///
                                              1          Case No.: 3:18-CV-00103-WQH-NLS
       NOTICE OF EXPARTEAPPLICATION AND EXPARTE APPLICATION BY DEFENDANT BMW OF NORTH
                                        AMERICA,LLC
Case 3:18-cv-00103-WQH-NLS Document 45 Filed 11/08/18 PageID.522 Page 2 of 3



   1         This Application is based on this         Application, the accompanying
   2 Memorandum, the Declaration by Monica Y. Hernandez, the pleadings and other
   3 papers filed in this action, and of all matters of which the Court may take judicial
  4 notice.
   5
  6 Dated: November 8, 2018              DINSMORE & SHOHL LLP
  7
  8                                      By: s/Monica Y. Hernandez
                                             CHRISTOPHER CELENTINO
  9
                                             MONICA Y. HERNANDEZ
 10
                                             Attorneys for Defendant
 11
                                             BMW OF NORTH AMERICA,LLC
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             2          Case No.: 3:18-CV-00103-WQH-NLS
       NOTICE OF EXPARTEAPPLICATION AND EXPARTEAPPLICATION BY DEFENDANT BMW OF NORTH
                                        AMERICA,LLC
Case 3:18-cv-00103-WQH-NLS Document 45 Filed 11/08/18 PageID.523 Page 3 of 3



   1                           CERTIFICATE OF SERVICE
   2         I certify that on the date specified below, a true copy of this document was
   3 served by electronic mail upon all registered CM/ECF users, and by United States
  4 Postal Service upon all non-registered CM/ECF users in this case as indicated
  5 below:
  6 Christine Haw
    Carey Wood
  7 Dara Tabesh
    Strategic Legal Practices
  8 A Professional Corporation
    1840 Century Park East, Suite 430
  9 Los Angeles, CA 90067
    T: 310-929-4900
 10 F: 310-943-3838
 11    Attorneys for Plaintiff, MICHAEL JENSEN
 12
 13 Dated: November 8, 2018                       s/Monica Y. Hernandez
                                                    Monica Y. Hernandez
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              3         Case No.: 3:18-CV-00103-WOH-NLS
       NOTICE OF EXPARTEAPPLICATION AND EXPARTEAPPLICATION BY DEFENDANT BMW OF NORTH
                                        AMERICA,LLC
